DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
Claim Status
Claims 1, 3-5, 7-9, and 18-24 are pending. 
Claims 10-15 were previously canceled and claims 2, 6, 16, 17 and 25 are canceled.
Claims 1, 3-5, 7, 8, 19, 23, and 24 are amended.
Claims 1, 3-5, 7-9, and 18-24 have been examined.
Claims 1, 3-5, 7-9, and 18-24 are rejected.
Priority
Priority to 371 PCT/EP2017/060175 filed on 04/28/2017 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 2, 6, 16, 17, and 25 under 35 U.S.C. 103 as being unpatentable over Langrish et al. (US patent application publication 2013/0251884 A1, Published 09/26/2013) in view of Pflanze (German Patent DE 1926166 A1, Published 11/26/1970) is moot since the claims are canceled.
The rejection of claims 1, 3-5, 7-9, and 18-24 under 35 U.S.C. 103 as being unpatentable Langrish et al. (US patent application publication 2013/0251884 A1, Published 09/26/2013) in view of Pflanze (German Patent DE 1926166 A1, Published 11/26/1970) is withdrawn in view of the amendment to the claims and Applicant’s unexpected results. 
The rejection of claims 19-23 under 35 U.S.C. 103 as being unpatentable over Langrish et al. (US patent application publication 2013/0251884 A1, Published 09/26/2013) in view of Pflanze (German Patent DE 1926166 A1, Published 11/26/1970) as applied to claims 1-9 and 16-18 above, and further in view of Rana et al. (US Patent Application Publication 2015/0313835 A1, Published 11/05/2015) is withdrawn in view of the amendment to the claims and Applicant’s unexpected results.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art suggests making yarrow fresh plant press juice. The juice would inherently comprise one or more dicaffeoylquinic acid(s). The prior art also suggests addition of a carrier selected from maltodextrin, dextrin, cyclodextrin, and mixtures thereof. The prior art also suggests using spray drying techniques to form powder of a the yarrow. However, the prior art seems to teach away from using 50-90% of the carrier. The prior art is also silent as to the unexpected results of spray-dried yarrow fresh plant press juice as presented in the affidavit filed by Applicant on 08/18/2021. Applicant has found that using spray drying technique instead of other techniques of concentrating the press juice provides a product that is more easily and quickly dissolving. For the foregoing reasons claims 1, 3-5, 7-9, and 18-24 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617